IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43022

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 629
                                               )
       Plaintiff-Respondent,                   )   Filed: September 15, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CHRISTOPHER LEE TUCKNESS,                      )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled substance,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Christopher Lee Tuckness pled guilty to possession of a controlled substance. I.C. § 37-
2732(c). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Tuckness to a unified term of seven years, with a minimum period of confinement of
two years. Tuckness filed an I.C.R 35 motion, which the district court denied. Tuckness
appeals.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tuckness’s judgment of conviction and sentence are affirmed.




                                                   2